Exhibit 10.1 Stock Purchase Agreement among Xedar Corporation and Atlantic Systems Corporation, a Virginia corporation and Don W. Rakestraw, Jeffrey R. Grime, and J.O. McFalls, III Constituting All of The Shareholders of Atlantic Systems Corporation, a Virginia corporation Effective as ofMarch22, 2007 - 1 - Stock Purchase Agreement This Stock Purchase Agreement (this "Agreement") is entered into effective as of March22, 2007, (the "Effective Date"), by and among Xedar Corporation., a Coloradocorporation ("Buyer"), Don W. Rakestraw, Jeffrey R. Grime, and J.O. McFalls, III (each individually a "Shareholder" and collectively the "Shareholders"), constituting all of the Shareholders of Atlantic Systems Corporation, a Virginia corporation (the "Company"), and the Company. RECITALS A.Don W. Rakestraw owns23,000 shares of the common stock of the Company ("Shares"), Jeffrey R. Grime owns 17,000 Shares, and J.O. McFalls, III owns 4,444 Shares, and together the Shareholders own one hundred percent (100%) of the issued and outstanding capital stock of the Company. B.The Shareholders desire and intend to sell the Shares, constituting 100% of the issued and outstanding capital stock of the Company, to Buyer at the price and on the terms and subject to the conditions set forth below. C.Buyer desires and intends to purchase the Shares, constituting 100% of the issued and outstanding capital stock of the Company, from the Shareholders at the price and on the terms and subject to the conditions set forth below. AGREEMENT In consideration of the terms hereof, the parties agree as follows: ARTICLE I – DEFINITIONS 1.1Definitions Capitalized terms shall have the meanings set forth herein. ARTICLE II - PURCHASE AND SALE OF SHARES 2.1 Purchase and Sale of Shares On the terms and subject to the conditions of this Agreement, Buyer agrees to purchase the Shares, constituting 100% of the issued and outstanding capital stock of the Company, from the Shareholders, and the Shareholders agree to sell the Shares, constituting 100% of the issued and outstanding capital stock of the Company, to Buyer.Schedule 2.1 lists personal items owned by the Sellers, which items are excluded from the sale hereunder, but may be located on the business premises of the Company. 2.2 Consideration for Shares The aggregate purchase price (the "Purchase Price") for the Shares shall be payable in two installments: (a)The first installment(the "Closing Payment") shall consist of three million (3,000,000) shares, no par value per share, of the common stock (the "Stock") of Buyer, payable as set forth in Section 2.2.1. - 2 - (b)The second installment (the "Post Closing Payment") shall consist of that number of shares of Stock equal to five million one hundred eight thousand six hundred ninety six dollars ($5,108,696) worth of Stock, valued at a price per share ("Post Closing Payment Price Per Share") equal to the average closing price of the Stock, as quoted on the OTC Bulletin Board, for the 10 days before and 10 days after such Stock is registered pursuant to a registration statement declared effective by the United States Securities and Exchange Commission (the "SEC"), payable as set forth in Section 2.2.1. Unless and until the Stock is registered, all Stock constituting a portion of the Purchase Price shall be "restricted stock" as that term is define in Rule 144 promulgated under the Securities Act of 1933, as amended (the "Act"). 2.2.1 Payment (a)First installment:At Closing (as defined below) Buyer shall pay the Closing Payment by directing its transfer agent, Computershare Trust Company, Inc. (the "Transfer Agent"), to (a) issue to Don W. Rakestraw 1,554,000 shares of Stock; (b) issue to Jeffrey R. Grime 1,146,000 shares of Stock; and (c) issue to J.O. McFalls, III 300,000 shares of Stock. (b)Second Installment:Not later than five (5) days after the determination of Post Closing Payment Price Per Share, Buyer shall pay the Post Closing Payment by directing its Transfer Agent to issue to each Don W. Rakestraw and Jeffrey R. Grime their pro rata share (in accordance with their percentage ownership of the issued and outstanding capital stock of the Company) of the number of shares of Stock required to be issued by Buyer pursuant to Section 2.2(b) hereof. 2.2.2 Registration Rights and Lock-Up Agreement; Adjustment to Purchase Price (a)At or prior to Closing, Don W. Rakestraw, Jeffrey R. Grime, and J.O. McFalls, III shall each execute a registration rights and lock-up agreement ("Registration and Lock-Up Agreement") in substantially the form attached hereto as Exhibit 2.2.2.The Registration and Lock-Up Agreement, shall provide, among other things, that Buyer shall use its best commercial efforts to file, with the SEC, a registration statement with respect to the Stock within 90 days of the Closing and that Buyer shall use its best commercial efforts to cause such registration statement to be declared effective within 180 days of the Closing.The Registration and Lock-Up Agreement shall further provide, among other things, that the Shareholders shall be prohibited from selling the Stock for a period of one year after the Closing, subject to waiver by Buyer, and the following conditions:(i) Buyer shall waive the lock-up with respect to an aggregate of $5,108,696 worth of Stock held by the Shareholders (on a pro rata basis) immediately after the effective date of the registration statement pursuant to which the Stock is registered; (ii) Buyer shall waive the lock-up with respect to one half of the remaining Stock held by the Shareholders on a pro rata basis with the waiver or expiration of certain other lock up agreements to which certain other shareholders of Buyer are subject; and (iii) Buyer shall waive the lock-up with respect to all remaining Stock held by the Shareholders upon: (A) the waiver or expiration of all other lock up agreements to which all other shareholders of Buyer are subject; and (B) such other shareholders are afforded a reasonable opportunity and period of time to sell their Stock.Pursuant to the Registration and Lock-Up Agreement, Buyer shall further covenant that it shall include all Stock to be delivered as a portion of the Purchase Price in the first registration statement filed by Buyer with the SEC after the Closing Date (as defined below).It is the intent of Buyer to file the registration statement required to be filed pursuant to this Section 2.2.2 no later than March 31, 2007. - 3 - (b)"Actual Net Equity" shall mean the Company's total assets less total liabilities (for purposes of this definition, total assets and total liabilities shall be determined in conformity with GAAP and in a manner consistent with that used to prepare the Financial Statements (as defined below)).No later than the Closing Date (as defined below), the Company shall prepare and deliver to Buyer a balance sheet (the "Closing Balance Sheet"), prepared in conformity with GAAP and in a manner consistent with that used to prepare the Financial Statements (as defined in Section 3.6).Schedule 2.2.2(b) sets forth a complete and accurate list of all material accounts receivable and accounts payable of Seller as of the date of the Closing Balance Sheet, and the Shareholders and the Company hereby jointly and severally represent and warrant that each such account receivable and payable is valid, enforceable and represents amounts due for services performed or sales actually made in the ordinary course of business and properly reflect the amounts due or payable. 2.3 Closing The closing of the transactions contemplated herein (the "Closing") shall occur at 3:00 p.m. on Thursday, March 22, 2007, and shall be held at the offices of Buyer, or at such other time, place and date as Buyer and the Company shall agree (the "Closing Date").At the Closing Buyer and the Shareholders shall take all such action and deliver all such documents, instruments, certificates and other items as may be required, under this Agreement or otherwise, in order to perform or fulfill all covenants, conditions and agreements on its part to be performed or fulfilled at or before the Closing Date and to cause all conditions precedent to the other parties' obligations under this Agreement to be satisfied in full. ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS AND THE COMPANY 3.1 Shareholder Representations and Warranties To induce the Buyer to enter into and perform this Agreement, the Shareholders and the Company represent and warrant to Buyer, as of the Effective Date and as of the Closing, as follows in this ArticleIII. 3.1.1 Good Title Each Shareholder represents with respect to itself, and the Company represents with respect to itself and each Shareholder, as follows in this Section 3.1: Pursuant to the Company's Articles of Incorporation, the capital stock of the Company consists of a single class of common stock and the Company is authorized to issued up to 100,000 shares of common stock.There are currently issued and outstanding forty four thousand four hundred forty four (44,444) sharesof the Company's common stock.Don W. Rakestraw owns 23,000 Shares, constituting fifty one point eight percent (51.8%) of the issued and outstanding Sharesof the Company, Jeffrey R. Grime owns 17,000 Shares, constituting thirty eight point two percent (38.2%) of the issued and outstanding Shares of the Company, and J.O. McFalls, III owns 4,444 Shares, constituting ten percent (10%) of the issued and outstanding Shares of the Company; and together the Shareholders own one hundred percent (100%) of the issued and outstanding capital stock of the Company.Such Shares are owned free and clear of any lien, encumbrance, adverse claim, restriction on sale, transfer or voting (other than restrictions imposed by applicable securities laws), preemptive right, option or other right to purchase, and upon the consummation of the sale of such Shares as contemplated hereby, Buyer will have good title to such Shares, free and clear of any lien, encumbrance, adverse claim, restriction on sale, transfer or voting (other than restrictions imposed by applicable securities laws), preemptive right, option or other right to purchase. - 4 - 3.1.2 Authority Each Shareholder has all requisite power, right and authority to enter into this Agreement, including the exhibits and schedules hereto, and each other agreement or document (collectively the "Transaction Documents") entered into in connection with this Agreement to which it is a party, to consummate the transactions contemplated hereby and thereby, and to sell and transfer the Shares without the consent or approval of any other person or entity.Such Shareholder has taken, or will take prior to the Closing, all actions necessary for the authorization, execution, delivery and performance of this Agreement and the other Transaction Documents. 3.1.3 Enforceability This Agreement has been, and the other Transaction Documents to which each Shareholder is a party on the Closing will be, duly executed and delivered by such Shareholder, and this Agreement is, and each of the other Transaction Documents to which a Shareholder is a party on the Closing will be, the legal, valid and binding obligation of such Shareholder, enforceable against such Shareholder in accordance with its terms. 3.1.4 No Approvals or Notices Required; No Conflicts The execution, delivery and performance of this Agreement and the other Transaction Documents by the Company and each Shareholder, and the consummation of the transactions contemplated hereby and thereby, will not (a)constitute a violation (with or without the giving of notice or lapse of time, or both) of any provision of any law or any judgment, decree, order, regulation or rule of any court, agency or other governmental authority applicable to the Company or such Shareholder, (b)require any consent, approval or authorization of, or declaration, filing or registration with, any person or entity, (c)result in a default (with or without the giving of notice or lapse of time, or both) under, acceleration or termination of, or the creation in any party of the right to accelerate, terminate, modify or cancel, any agreement, lease, note or other restriction, encumbrance, obligation or liability to which the Company is a party or by which it is bound or to which any assets of the Company are subject, or (d)result in the creation of any lien or encumbrance upon the assets ofthe Company or upon the Shares. 3.1.5 Securities Representations (a)Each Shareholder is familiar with the term "accredited investor" and its use in connection with private placements of securities under applicable U.S. federal and state laws.Each Shareholder represents and warrants that such Shareholder is an accredited investor as such term is defined in Rule 501(a) promulgated under the Securities Act of 1933, as amended (the "Act"). (b)Each Shareholder (i) is aware of the Buyer's business affairs and financial condition, has reviewed the most recent current, quarterly, and annual reports of Buyer filed with the SEC pursuant to the requirements of the Securities Exchange Act of 1934 Act, as amended (the "Exchange Act"); and (ii) has acquired sufficient information about Buyer to reach an informed and knowledgeable decision to acquire the Stock.Each Shareholder has such knowledge and experience in financial and business matters as to make such Shareholder capable of utilizing said information to evaluate the risks of the prospective investment and to make an informed investment decision.Each Shareholder has been furnished with all information which such Shareholder deems necessary to evaluate the merits and risks of the purchase of the Stock, and such Shareholder has had the opportunity to ask questions and receive answers concerning the Stock and Buyer from the officers and directors of Buyer, and to obtain any additional information concerning the Stock or Buyer necessary to verify the accuracy of the information furnished or made available to such Shareholder in connection herewith.Each Shareholder is able to bear the economic risk of such Shareholder's investment in the Stock.Each Shareholder is purchasing the Stock for investment for his or her own account only and not with a view to, or for resale in connection with, any "distribution" thereof within the meaning of the Act. - 5 - (c)Each Shareholder understands that the Stock has not been registered under the Act by reason of a specific exemption therefrom, which exemption depends upon, among other things, the bona fide nature of such Shareholder's investment intent as expressed herein. (d)Each Shareholder understands that the Stock is a "restricted security" under applicable U.S.federal and state securities laws and that, pursuant to these laws, each Shareholder must hold the Stock indefinitely unless and until the Stock is registered (as required by Section 2.2.2 hereof) with the SEC and qualified by state authorities or an exemption from such registration and qualification requirements is available.Each Shareholder further acknowledges that if an exemption from registration or qualification is available, it may be conditioned on various requirements including, but not limited to, the time and manner of sale, the holding period for the Stock, and requirements relating to Buyer which are outside of the Shareholder's control and which the Buyer is under no obligation to, and may not be able to, satisfy. (e)Each Shareholder understands that such Shareholder may suffer adverse tax consequences as a result of such Shareholder's purchase or disposition of the Stock.Each Shareholder represents that such Shareholder has consulted any tax consultants such Shareholder deems advisable in connection with the purchase or disposition of the Stock and that such Shareholder is not relying on Buyer for any tax advice. 3.2 Company Organization; Good Standing; Corporate Authority; Enforceability The Company and each Shareholder represents and warrants to Buyer as follows:The Company is a corporation validly existing and in good standing under the laws of the state of Virginia.The Company is duly qualified to do business, and is in good standing in each state where such qualification is required due to (a)the ownership or leasing of real or personal property for use in the operation of the Company's business or (b)the nature of the business conducted by the Company.The Company has all requisite power, right and authority to own, operate and lease its properties and assets, to carry on its business as now conducted and as represented to Buyer by the Company to be conducted, to execute, deliver and perform its obligations under this Agreement and the other Transaction Documents to which it is a party, and to carry out the transactions contemplated hereby and thereby. All actions on the part of the Company and its Shareholders necessary for the authorization, execution, delivery and performance of this Agreement and the other Transaction Documents, the consummation of the transactions contemplated hereby and thereby, and the performance of all of the Company's and Shareholders' obligations under this Agreement and the other Transaction Documents have been taken or will be taken at or prior to the Closing.This Agreement has been, and the other Transaction Documents to which the Company and/or a Shareholder is a party on the Closing will be, duly executed and delivered by the Company and/or such Shareholder(s), and this Agreement is, and each of the other Transaction Documents to which the Company and/or a Shareholder is a party on the Closing will be, a legal, valid and binding obligation of the Company and such Shareholder(s), enforceable against the Company and such Shareholder(s) in accordance with its terms. 3.3 Capitalization The Company and each Shareholder represents and warrants to Buyer as follows: (a)Pursuant to the Company's Articles of Incorporation, the capital stock of the Company consists of a single class of common stock and the Company is authorized to issued up to 100,000 shares of common stock.There are currently issued and outstanding forty four thousand for hundred forty four (44,444) shares of the Company's common stock. - 6 - (b)Don W. Rakestraw owns 23,000 Shares, constituting fifty one point eight percent (51.8%) of the issued and outstanding Sharesof the Company, Jeffrey R. Grime owns 17,000 Shares, constituting thirty eight point two percent (38.2%) of the issued and outstanding Shares of the Company, and J.O. McFalls, III owns 4,444 Shares, constituting ten percent (10%) of the issued and outstanding Shares of the Company; and together the Shareholders own one hundred percent (100%) of the issued and outstanding capital stock of the Company.Except for the Shareholders, who together hold one hundred percent (100%) of the issued and outstanding capital stock of the Company, no person or entity holds any interest in or to any capital stock of the Company. (c)There are no outstanding rights of first refusal, preemptive rights, options, warrants, conversion rights or other agreements, either directly or indirectly, for the purchase or acquisition from the Company of any capital stock or other rights (economic or otherwise) of the Company. (d)The Company is not a party or subject to any agreement or understanding, and there is no agreement or understanding between any person or entity, that affects or relates to the voting or giving of written consents with respect to any capital stock of the Company or the voting by any Shareholder of the Company. (e)The Shares are certificated and at Closing each Shareholder party hereto shall deliver to Buyer a certificate, duly endorsed, representing the Shares owned by such Shareholder, such that upon Closing Buyer shall possess certificates, duly endorsed, representing 100% of the issued and outstanding Shares and constituting 100% of the issued and outstanding capital stock of the Company.- 3.4 Subsidiaries and Affiliates The Company and each Shareholder represents and warrants to Buyer as follows:Except for Point One, L.L.C., a Virginia limited liability company in good standing, and wholly owned subsidiary of the Company, the Company does not have, and has never had, any subsidiaries and the Company does not own, directly or indirectly, any ownership, equity, profits or voting interest in, or otherwise control, any corporation, partnership, limited liability company, joint venture or other entity, and has no agreement or commitment to purchase any such interest.Herein, references to the Company or the conduct of its business, except as otherwise required by the context thereof, shall refer to both Atlantic Systems Corporation, a Virginia corporation, and its wholly owned subsidiary, Point One, L.L.C., a Virginia limited liability company. 3.5 No Approvals or Notices Required; No Conflicts The Company and each Shareholder represents and warrants to Buyer as follows: The execution, delivery and performance of this Agreement and the other Transaction Documents, and the consummation of the transactions contemplated hereby and thereby, will not (a)constitute a violation (with or without the giving of notice or lapse of time, or both) of any provision of any law or any judgment, decree, order, regulation or rule of any court, agency or other governmental authority applicable to the Company, (b)require any consent, approval or authorization of, or declaration, filing or registration with, any person or entity, (c)result in a default (with or without the giving of notice or lapse of time, or both) under, acceleration or termination of, or the creation in any party of the right to accelerate, terminate, modify or cancel, any agreement, lease, note or other restriction, encumbrance, obligation or liability to which the Company is a party or by which it is bound or to which any assets of the Company are subject, (d)result in the creation of any lien or encumbrance upon the assets of the Company, or upon any Shares or other securities of the Company, (e)conflict with or result in a breach of or constitute a default under any provision of the Articles of Incorporation or Bylaws of the Company, or (f)invalidate or adversely affect any permit, license, authorization or status used in the conduct of the business of the Company. - 7 - 3.6 Financial Statements; Obligations The Company and each Shareholder represents and warrants to Buyer as follows: The Company has delivered to Buyer (a)balance sheets and statements of operations, Shareholder' equity and cash flows of the Company at and for the fiscal years ended 2005 and 2006, and accompanying notes, and (b)unaudited balance sheets and unaudited statements of operations and cash flows of the Company at and for the one (1)month ended January 31, 2007.All the foregoing financial statements (including the notes thereto) are referred to as the "Financial Statements".The Financial Statements have been prepared in conformity with GAAP consistently applied throughout the periods covered, except as may be indicated in the notes thereto, and present fairly the financial position, results of operations and changes in financial position of the Company at the dates and for the periods indicated, subject, in the case of the unaudited financial statements, to normal recurring period-end adjustments.The Company has no liabilities or obligations of any nature (absolute, accrued or contingent) that are not fully reflected or reserved against in the Closing Balance Sheet, as prescribed by GAAP and the Financial Accounting Standards Board, except liabilities or obligations incurred since the date of the Closing Balance Sheet in the ordinary course of business and consistent with past practice.The Company maintains and will continue to maintain standard systems of accounting established and administered in accordance with GAAP.The Company is not a guarantor, indemnitor, surety or other obligor of any indebtedness of any other person or entity.Disclosure Schedule3.6 sets forth all promissory notes, loans, lines of credits or similar obligations pursuant to which the Company is an obligor, together with all the amounts owed by the Company under such obligations, as of the Closing, and all liabilities under real property and equipment leases of the Company (the "Operating Liabilities"). 3.7 Absence of Certain Changes or Events The Company and each Shareholder represents and warrants to Buyer as follows: Except (a)as and to the extent reflected or reserved against in the Closing Balance Sheet and (b)for liabilities and obligations incurred in the ordinary course of business since the Closing Balance Sheet, which are not material in amount, there are no liabilities or obligations of any nature relating to the Company, due or to become due, known or unknown, accrued, absolute, contingent or otherwise, that would be required to be included in a balance sheet prepared in accordance with GAAP.The Company has not entered into or agreed to enter into any transaction, agreement or commitment, suffered the occurrence of any event or events or experienced any change in financial condition, business, results of operations or otherwise that, in the aggregate, has (i)interfered with the normal and usual operations of the business or business prospects of the business or (ii)resulted in a material adverse change in the business, assets, operations, prospects or condition (financial or other) or could reasonably be expected to have such material adverse effect. - 8 - 3.8 Taxes The Company and each Shareholder represents and warrants to Buyer as follows: (a)For purposes of this Agreement, the term "Taxes," means (i)any and all federal, state, local and foreign taxes, assessments and other governmental charges, duties, impositions and liabilities, including, without limitation, taxes based upon or measured by gross receipts, income, profits, sales, use and occupation, and value added, ad valorem, transfer, franchise, withholding, payroll, recapture, employment, excise and property taxes, together with all interest, penalties and additions imposed with respect to such amounts; (ii)any liability for the payment of any amounts of the type described in clause(i) as a result of being or ceasing to be a member of an affiliated, consolidated, combined or unitary group for any period (including, without limitation, any liability under Treasury Regulation Section1.1502-6 or any comparable provision of foreign, state or local law); and (iii)any liability for the payment of any amounts of the type described in clause(i) or (ii) as a result of any express or implied obligation to indemnify any other Person or as a result of any obligations under any agreements or arrangements with any other Person with respect to such amounts and including any liability for taxes of a predecessor entity; and the term "Tax" means any one of the foregoing Taxes. (b)The Company has filed on a timely basis all reports, returns, declarations, claims for refund, information returns, statements or other similar documents, including any schedules or attachments thereto, and including any amendment thereof with respect to any Taxes ("Tax Returns") that the Company was required to file.All such Tax Returns were correct and complete in all respects and have been prepared and completed in accordance with applicable law, including all and were prepared in accordance with the applicable statutes, rules and regulations.No such Tax Returns are currently the subject of audit or examination nor has the Company been notified in writing, or otherwise, of any request for an audit or examination.All Taxes owed by the Company (whether or not shown on any Tax Return) were paid in full when due or are being contested in good faith and are supported by adequate reserves on the Financial Statements.The Company has provided adequate reserves on its Financial Statements for the payment of any Taxes accrued but not yet due and payable.The Company is not currently the beneficiary of any extension of time within which to file any Tax Return, and the Company has not waived any statute of limitations in respect of Taxes or agreed to any extension of time with respect to any Tax assessment or deficiency.The Company has duly and timely withheld from employee salaries, or wages or other compensation (whether or not paid in cash) and other amounts paid to creditors, independent contractors and other third parties and paid over to the appropriate governmental authority all amounts required to be so withheld and paid over for all periods under all applicable Tax or other laws.No amounts have been or would be required to be withheld with respect to the lapse of restrictions on the Shares.The Tax Returns of the Company do not contain a disclosure under Section6662 of the Internal Revenue Code of 1986, as amended (the "Code") (or any predecessor provision or comparable provision of state, local or foreign law).The Company does not do business in or derive income from any state, local or foreign jurisdiction other than those jurisdictions for which Tax Returns have been duly filed by the Company. (c)There is no dispute, claim or proposed adjustment concerning any Tax liability of the Company either (A)claimed or raised by any authority in writing or (B)based upon personal contact with any agent of such authority.The Company is not a party to nor has it been notified in writing or, otherwise, that it is the subject of any pending, proposed or threatened action, investigation, proceeding, audit, claim or assessment by or before the IRS or any other governmental authority, and no claim for assessment, deficiency or collection of Taxes, or proposed assessment, deficiency or collection from the IRS or any other governmental authority which has not been satisfied, nor does the Company have any reason to believe that any such notice will be received in the future.The IRS has never audited any Tax Return of the Company.The Company has not filed any requests for rulings with the IRS.No power of attorney has been granted by the Company, its Shareholders or their affiliates with respect to any matter relating to Taxes of the Company.There are no Tax liens of any kind upon any property or assets of the Company, except for inchoate liens for Taxes not yet due and payable. 3.9 Property The Company and each Shareholder represents and warrants to Buyer as follows: (a)Disclosure Schedule3.9(a) contains a complete and accurate list of all real property that is owned, leased, rented or used by the Company (the "Real Property").The Company has delivered to Buyer true and complete copies of all leases, subleases, rental agreements, contracts of sale, tenancies or licenses relating to the Real Property. (b)Disclosure Schedule3.9(b) contains a complete and accurate list of each item of personal property having a book value in excess of $2,000 that is owned, leased, rented or used by the Company (the "Personal Property"); and the Company has delivered to Buyer true and complete copies of all leases, subleases, rental agreements, contracts of sale, tenancies or licenses relating to the Personal Property. (c)The Real Property and the Personal Property include all properties and assets (whether real, personal or mixed, tangible or intangible) reflected in the Balance Sheet and all the properties and assets purchased by the Company since the date of the Balance Sheet (except for such properties or assets sold since the date of the Balance Sheet in the ordinary course of business and consistent with past practice).The Real Property and the Personal Property include all property used in the business of the Company. (d)The Company's title to or leasehold interest in, as applicable, each parcel of the Real Property is free and clear of all liens, mortgages, pledges, deeds of trust, security interests, charges, encumbrances, institutional controls and other adverse claims or interests of any kind. (e)The Company's offices, manufacturing and production facilities and other structures and the Company's Personal Property are adequate for the uses to which they are being put and there are no applicable adverse zoning, building or land use codes or rules, ordinances, regulations or other restrictions relating to zoning or land use that currently or may prospectively prevent, or cause the imposition of material fines or penalties as the result of, the use of all or any portion of the Real Property for the conduct of the business as presently conducted.The Company has received all necessary approvals with regard to occupancy and maintenance of the Real Property. (g)Each lease of any portion of the Real Property and each lease, license, rental agreement, contract of sale or other agreement to which the Personal Property is subject is valid, binding and enforceable in accordance with its terms against the parties thereto; the Company has performed all obligations imposed upon it thereunder; and the Company is not in default thereunder, nor is there any event that with notice or lapse of time, or both, would constitute a default thereunder.No consent is required from any Person under any lease or other agreement or instrument relating to the Real Property or Personal Property in connection with the consummation of the transactions contemplated by this Agreement, and the Company has not received notice that any party to any such lease or other agreement or instrument intends to cancel, terminate or refuse to renew the same or to exercise or decline to exercise any option or other right thereunder.The Company has not granted any lease, sublease, tenancy or license of any portion of the Real Property or Personal Property. - 9 - 3.10 Contracts The Company and each Shareholder represents and warrants to Buyer as follows: Disclosure Schedule 3.10 contains a complete and accurate list as of all material contracts, agreements, arrangements and understandings, oral or written, to which the Company is a party or by which the Company is bound, including, without limitation, all security agreements, intellectual property licenses and other license agreements, credit agreements, instruments relating to the borrowing of money, purchase contracts, sale contracts, research contracts and scientific collaboration or cooperation agreements.All such material contracts set forth on such Schedule3.10 are valid, binding and enforceable in accordance with their terms against each party thereto and are in full force and effect; the Company has performed all obligations imposed upon it thereunder; and the Company is not in default thereunder; nor is there any event that with notice or lapse of time, or both, would constitute a default thereunder.Furthermore, no breach or default by any other party to any such contract of any provision thereof, nor any condition or event that, with notice or lapse of time or both, would constitute such a breach or default, has occurred.True and complete copies of each such contract have been delivered to Buyer.No consent is required from any person or entity under any contract, agreement, arrangement or understanding set forth on Disclosure Schedule3.10 in connection with the consummation of the transactions contemplated by this Agreement, and the Company has not received notice, and is not otherwise aware, that any party to any such contract, agreement, arrangement or understanding intends to cancel, terminate or refuse to renew such contract, agreement, arrangement or understanding or to exercise or decline to exercise any option or right thereunder. 3.11 Customers and Suppliers The Company and each Shareholder represents and warrants to Buyer as follows:Disclosure Schedule3.11 sets forth:(a)a complete and accurate list of the customers of the Company accounting for 2% or more of the Company's revenues during the last fiscal year and (b)a complete and accurate list of the suppliers of the Company from whom the Company has purchased 5% or more of the goods or services purchased by the Company in the last fiscal year.The Company has not received any notice from its customers or suppliers that would cause it, in its reasonable judgment, to expect any material modification to its relationship with any customers or suppliers named on such Schedule3.11. 3.12 Claims and Legal Proceedings Except as disclosed on Schedule 3.12, the Company and each Shareholder represents and warrants to Buyer as follows:There are no claims, actions, suits, arbitrations, criminal or civil investigations or proceedings pending or involving or, to the knowledge of the Shareholder, threatened against the Company before or by any court or governmental or nongovernmental department, commission, board, bureau, agency or instrumentality, or any other Person.To the knowledge of the Shareholder, there is no valid basis for any claim, action, suit, arbitration, investigation or proceeding that could reasonably be expected to be materially adverse to the business, assets, operations, prospects or condition (financial or other) of the Company before or by any person or entity.There are no outstanding or unsatisfied judgments, orders, decrees or stipulations to which the Company is a party that involve the transactions contemplated herein or that would have a material adverse effect on the business, assets, operations, prospects or condition (financial or other) of the Company. 3.11Intentionally Omitted - 10 - 3.14 Labor Matters The Company and each Shareholder represents and warrants to Buyer as follows:There are no labor disputes, employee grievances or disciplinary actions pending or, to the knowledge of the Shareholder, threatened against or involving the Company or any present or former employee of the Company. The Company has complied with all provisions of law relating to employment and employment practices, terms and conditions of employment, wages and hours including, without limitation, equal opportunity, workplace safety, workers' compensation and other similar laws.The Company is not engaged in any unfair labor practice and does not have any liability for any arrears of wages or Taxes or penalties for failure to comply with any such provisions of law.There is no labor strike, dispute, slowdown or stoppage pending or threatened against or affecting the Company, and the Company has not experienced any work stoppage or similar concerted employee activities.No collective bargaining agreement is binding on the Company.The Company does not have any knowledge of any organizational efforts presently being made or threatened by or on behalf of any labor union with respect to employees of the Company, and the Company has not been requested by any group of employees or others to enter into any collective bargaining agreement or other agreement with any labor union or other employee organization. 3.15 Employee Benefit Plans The Company and each Shareholder represents and warrants to Buyer as follows: (a)Employee Benefit Plan Listing.Disclosure Schedule3.15 contains a complete and accurate list of all benefit plans and arrangements ("Employee Benefit Plans").The Company does not have any agreement, arrangement, commitment or obligation, whether formal or informal, whether written or unwritten and whether legally binding or not, to create, enter into or contribute to any additional Employee Benefit Plan, or to modify or amend any existing Employee Benefit Plan.There has been no amendment, interpretation or other announcement (written or oral) by the Company or any other Person relating to, or change in participation or coverage under, any Employee Benefit Plan that, either alone or together with other such items or events, could Materially increase the expense of maintaining such Employee Benefit Plan (or the Employee Benefit Plans taken as a whole) above the level of expense incurred with respect thereto for the most recent fiscal year included in the Financial Statements.The terms of each Employee Benefit Plan permit the Company to amend or terminate such Employee Benefit Plan at any time and for any reason without penalty and without Material liability or expense.None of the rights of the Company under any Employee Benefit Plan will be impaired in any way by this Agreement or the consummation of the transactions contemplated by this Agreement. (b)Intentionally Omitted. - 11 - (c)Compliance.With respect to each Employee Benefit Plan:(i)such Employee Benefit Plan is, and at all times since inception has been, maintained, administered, operated and funded in all respects in accordance with its terms and in compliance with all applicable requirements of all applicable laws, statutes, orders, rules and regulations, including, without limitation, ERISA, COBRA, HIPAA and the Code; (ii)the Company and all other persons or entities (including, without limitation, all fiduciaries) have, at all times, properly performed all of their duties and obligations (whether arising by operation of law or by contract) under or with respect to such Employee Benefit Plan, including, without limitation, all reporting, disclosure and notification obligations; (iii)all Returns and other information relating to such Employee Benefit Plan required to be filed with any governmental entity or agency have been accurately completed and timely and properly filed; (iv)all notices, statements, reports and other disclosure (including, without limitation, all summary plan descriptions and summaries of material modifications) required to be given or made to participants in such Employee Benefit Plan or their beneficiaries have been accurately completed and timely and properly disclosed or provided; (v)neither the Company nor any fiduciary of such Employee Benefit Plan has engaged in any transaction or acted or failed to act in a manner that violates the fiduciary requirements of ERISA or any other applicable law; (vi)no transaction or event has occurred or is threatened or about to occur (including any of the transactions contemplated in or by this Agreement) that constitutes or could constitute a prohibited transaction under Section406 or 407 of ERISA or under Section4975 of the Code for which an exemption is not available; and (vii)the Company has not incurred, and there exists no condition or set of circumstances in connection with which the Company or Buyer could incur, directly or indirectly, any Material liability or expense (except for routine contributions and benefit payments) under ERISA, the Code or any other applicable law, statute, order, rule or regulation, or pursuant to any indemnification or similar agreement, with respect to such Employee Benefit Plan. (e)Contributions, Premiums and Other Payments.All contributions, premiums and other payments due or required to be paid to (or with respect to) each Employee Benefit Plan have been timely paid, or, if not yet due, have been accrued as a liability on the Financial Statements.All income taxes and wage taxes that are required by law to be withheld from benefits derived under the Employee Benefit Plans have been properly withheld and remitted to the proper depository. (f)Post-Employment Benefits.Neither the Company nor any Employee Benefit Plan provides or has any obligation to provide (or contribute toward the cost of) post-employment or post-termination benefits of any kind, including, without limitation, death and medical benefits, with respect to any current or former Shareholder, employee, agent, or independent contractor of the Company, other than (i)continuation coverage mandated by Sections601 through 608 of ERISA and Section4980B(f) of the Code, (ii)retirement benefits under any Employee Benefit Plan that is qualified under Section401(a) of the Code, and (iii)deferred compensation that is accrued as a current liability on the Financial Statements. (g)Suits, Claims and Investigations.There are no actions, suits or claims (other than routine claims for benefits) pending or, to the knowledge of the Shareholders, threatened with respect to (or against the assets of) any Employee Benefit Plan, nor, to the knowledge of the Shareholders is there a basis for any such action, suit or claim.No Employee Benefit Plan is currently under investigation, audit or review, directly or indirectly, by the IRS, the DOL or any other governmental entity or agency, and, to the knowledge of the Shareholders, no such action is contemplated or under consideration by the IRS, the DOL or any other governmental entity or agency. - 12 - (h)Effect of Transaction.Neither the execution and delivery of this Agreement nor the consummation of the transactions contemplated by this Agreement, will (i)entitle any individual to severance pay, unemployment compensation or any other payment from the Company, Buyer or any Employee Benefit Plan, (ii)otherwise increase the amount of compensation due to any individual or forgive indebtedness owed by any individual, (iii)result in any benefit or right becoming established or increased, or accelerate the time of payment or vesting of any benefit, under any Employee Benefit Plan, (iv)require the Company or Buyer to transfer or set aside any assets to fund or otherwise provide for any benefits for any individual, and (v) all Employee Benefit Plans in effect prior to the Closing shall be terminated or otherwise discontinued such that Buyer shall have no obligation to contribute, maintain, transfer or set aside any assets to fund or otherwise provide for any benefits for any individual under any such Employee Benefit Plan. 3.16 Intentionally Omitted 3.17 Intellectual Property The Company and each Shareholder represents and warrants to Buyer as follows: 3.17.1 Technology Except for the Third Party Technologies (as defined in Section3.17.2), the Company owns all right, title and interest in and to the following (collectively, the "Technology"), free and clear of all Encumbrances:(a)all products, computer programs, specifications, source code, object code, graphics, devices, techniques, algorithms, methods, technology, processes, procedures, packaging, trade dress, formulae, drawings, designs, concepts, user interfaces, "look and feel," software or development tools and content that are now or during the two (2) years prior to the date of this Agreement have been, or are currently proposed to be, developed, produced, used, marketed and/or sold in the Company's business; (b)any and all updates, enhancements, corrections, modifications, improvements and new releases related to the items set forth in (a), above; (c)any and all technology and work in progress related to the items set forth in (a) and (b), above; and (d)all inventions, discoveries, processes, designs, trade secrets, know-how and other confidential or proprietary information related to the items set forth in (a), (b) and (c), above.The Technology, excluding the Third Party Technologies, is sometimes referred to as the "Company Technology." 3.17.2 Third Party Technology Disclosure Schedule3.17.2 sets forth a list of all Technology used in the Company's business for which the Company does not own all right, title and interest (collectively, the "Third Party Technologies"), and all license agreements or other contracts pursuant to which the Company has the right to use (in the manner used by the Company, or intended or necessary for use with the Company Technology) the Third Party Technologies (the "Third Party Licenses"), indicating, with respect to each of the Third Party Technologies listed, the owner and the Third Party License.The Company has the lawful right to use (free of any material restriction) (a)all Third Party Technology that is incorporated in or used in the development or production of the Company Technology, and (b)all other Third Party Technology necessary for the conduct of the Company's business as now conducted and as proposed to be conducted.All Third Party Licenses are valid, binding and in full force and effect, the Company and, to the knowledge of the Shareholders, each other party thereto have performed in all material respects their obligations thereunder, and neither the Company nor, to the knowledge of the Shareholders, any other party thereto is in default thereunder, nor, to the knowledge of the Shareholders, has there occurred any event or circumstance which with notice or lapse of time or both would constitute a default or event of default, on the part of the Company or, to the knowledge of the Shareholders, any other party thereto or give to any other party thereto the right to terminate or modify any Third Party License.The Company has not received notice that any party to any Third Party License intends to cancel, terminate or refuse to renew (if renewable) such Third Party License or to exercise or decline to exercise any option or right thereunder. - 13 - 3.17.3 Trademarks Disclosure Schedule3.17.3 list(s) all trademarks, trade names, brand names, service marks, logos or other identifiers used by the Company in its business (the "Marks").The Company has full legal and beneficial ownership, free and clear of any Encumbrances, of all rights conferred by use of the Marks in the Company's business and, as to those Marks that have been registered in the United States Patent and Trademark Office, by federal registration of the Marks. 3.17.4 Intellectual Property Rights Disclosure Schedule3.17.4 sets forth all patents, patent applications, copyright registrations (and applications therefore) and trademark registrations (and applications therefore) (collectively, the "IP Registrations") associated with the Company Technology and the Marks.The Company owns all right, title and interest, free and clear of any Encumbrances, in and to the IP Registrations, together with any other rights in or to any copyrights (registered or unregistered), rights in the Marks (registered or unregistered), trade secret rights and other intellectual property rights (including, without limitation, rights of enforcement) associated with the Company Technology and the Marks (collectively, the "IP Rights"). 3.17.5 Maintenance of Rights The Company has not conducted its business, and has not used or enforced (or failed to use or enforce) the IP Rights, in a manner that would result in the abandonment, cancellation or unenforceability of any item of the IP Rights or the IP Registrations, and the Company has not taken (or failed to take) any action that would result in the forfeiture or relinquishment of any IP Rights or IP Registrations.The Company has not granted to any third party any rights or permissions to use any of the Technology or the IP Rights.To the knowledge of the Shareholders, except pursuant to reasonably prudent safeguards, (a)no third party has received any confidential information relating to the Technology or the IP Rights and (b)the Company is not under any contractual or other obligation to disclose to any third party any Company Technology. 3.17.6 Third Party Infringement The Company has not received any notice or claim (whether written, oral or otherwise) challenging the Company's ownership or rights in the Company Technology or the IP Rights or claiming that any other person or entity has any legal or beneficial ownership with respect thereto; all IP Rights are legally valid and enforceable without any material qualification, limitation or restriction on their use, and the Company has not received any notice or claim (whether written, oral or otherwise) challenging the validity or enforceability of any IP Rights; and to the knowledge of the Shareholders, no other person or entity is infringing or misappropriating any part of the IP Rights or otherwise making any unauthorized use of the Company Technology. - 14 - 3.17.7 Infringement by the Company The use of any of the Technology in the Company's business does not and will not, to the knowledge of the Shareholders, conflict with, infringe, violate or interfere with or constitute an appropriation of any right, title or interest (including, without limitation, any patent, copyright or trade secret right) held by any other person or entity, and there have been no claims made with respect thereto; the use of any of the Marks and other IP Rights in the Company's business will not conflict with, infringe, violate or interfere with or constitute an appropriation of any right, title or interest (including, without limitation, any patent, copyright, trademark or trade secret right) held by any other person or entity, and there have been no claims made with respect thereto; and the Company has not received any notice or claim (whether written, oral or otherwise) regarding any infringement, misappropriation, misuse, abuse or other interference with any third party intellectual property or proprietary rights (including, without limitation, infringement of any patent, copyright, trademark or trade secret right of any third party) by the Company, the Technology or the Marks or other IP Rights or claiming that any other entity has any claim of infringement with respect thereto. 3.17.8 Domain Names Disclosure Schedule3.17.8 lists all Internet domain names used by the Company in its business (collectively, the "Domain Names").The Company has a valid registration and all material rights (free of any material restriction) in and to the Domain Names, including without limitation all rights necessary to continue to conduct the Company's business as it is currently conducted. 3.17.9 Indemnification The Company has not entered into any agreement or offered to indemnify any person or entity against any charge of infringement by the Technology or IP Rights, or any other intellectual property or right.The Company has not entered into any agreement granting any Person the right to bring any infringement action with respect to, or otherwise to enforce, any of the Technology or IP Rights. 3.18 Accounts Receivable The Company and each Shareholder represents and warrants to Buyer as follows:All accounts receivable of the Company reflected on Schedule 2.2.2(b) and existing at the time of Closing ("Accounts") represent amounts due for services performed or sales actually made in the ordinary course of business and properly reflect the amounts due.The bad debt reserves and allowances reflected in the Balance Sheet are adequate.All Accounts existing and remaining unpaid at the time of Closing will be collectible by and accrue to the benefit of Buyer.All Accounts for services performed, rendered, contracted, due or sales actually made after the Closing will be collectible by and accrue to the benefit of Buyer. 3.19 Corporate Books and Records The Company and each Shareholder represents and warrants to Buyer as follows:The Company has furnished to Buyer true and complete copies of the corporate records of the Company since the Company's inception, and such records (including minutes, resolutions and consents, if any) accurately reflect the events of and actions taken at the meetings of the Shareholders and board of directors of the Company.The stock transfer records accurately reflect all issuances and transfers of the capital stock of the Company since its inception. - 15 - 3.20 Licenses, Permits, Authorizations, etc. The Company and each Shareholder represents and warrants to Buyer as follows:The Company has received all required governmental approvals, authorizations, consents, licenses, orders, registrations and permits of all agencies, whether federal, state, local or foreign (the "Permits"), the failure to obtain of which would have a material adverse effect on its business, assets, operations, prospects or condition (financial or other) of the Company.Disclosure
